Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed 02/22/2022 has been entered and made of record. Claims 1-22 were previously cancelled. Claims 23-42 are pending in this application.
A terminal disclaimer filed on 02/22/2022 has been received, and has been approved. The double patenting rejection of claims 23-42, is thereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 23 and 34 are allowable over the prior art of record.
-- Claims 24-33 are allowable in view of their dependency from claim 23
-- Claims 35-42 are allowable in view of their dependency from claim 34

With respect to claim 23, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“generating de-multiplexed pixel super-resolved holograms at each of the at least multiple wavelengths or colors using the pixel super-resolved hologram obtained from the simultaneous illumination of the sample”
rd, paragraph, “simultaneous sample images … are recorded in a single snap-shot of a color camera), comprising: obtaining a plurality of low resolution holographic images of the sample using a color image sensor, the sample illuminated simultaneously by light from multiple wavelengths or colors, (see at least: Page 3, last paragraph, “the 3 beams illuminate the sample using three laser illumination wavelengths at 405 nm, 532 nm, and 632.8 nm”, [i.e., the sample illuminated simultaneously by light from multiple wavelengths or colors]. Then a color CCD camera records the 3 RGB-coded Fresnel diffraction patters, (plurality of low resolution holographic images), in a single CCD capture, [i.e., obtaining a plurality of low resolution holographic images of the sample using a color image sensor]); generating de-multiplexed holograms at each of the multiple wavelengths or colors using the hologram obtained from the simultaneous illumination of the sample by the light from multiple wavelengths or colors, (see at least:  Page 5, 1st paragraph, “RGB hologram is then separated into its 3 elementary RGB channels providing 3 RGB color-coded holograms. After that, each hologram is subjected to an image equalization stage for improving them each hologram is subjected to an image equalization stage for improving them, [i.e., de-multiplexed each of 3 RGB color-coded holograms], using the 3 RGB-coded Fresnel diffraction patters, (low resolution holograms), by illuminating the sample with the three laser illumination wavelengths at 405 nm, 532 nm, and 632.8 nm); retrieving phase information from the de-multiplexed holograms at each of the multiple wavelengths or colors using a phase retrieval algorithm to obtain a complex hologram at each of the multiple wavelengths or colors, (Page 5, last paragraph, through Page 6, 3rd paragraph, retrieving phase information from the three equalized RGB holograms using a phase iteration algorithm [i.e., phase retrieval algorithm], to obtain an improved image at each RGB color); and digitally back-propagating and reconstructing the complex hologram for each of the multiple wavelengths or colors to a sample plane to generate the color image of the sample by combining the reconstruction results of each of the multiple wavelengths or colors, (see at least: Page 5, 1st paragraph, though, Page 6, 3rd paragraph, and Fig. 2, discloses the digitally back-propagating and reconstructing the synthetic sample image [i.e., complex hologram], for each RGB color to a sample plane to generate the final synthetic sample complex image, [i.e., color image of the sample], by combining the reconstruction results of each RGB color). However, while disclosing illuminating sample simultaneously by light from multiple wavelengths or colors, generating de-multiplexed holograms at each of the multiple wavelengths or colors, Sanz et al fails to teach or suggest, either alone or in combination with the other cited references, wherein the illuminated sample casts sample holograms on the color image sensor and wherein the plurality of low resolution holographic images are obtained by relative x, y, and z directional shifts between sample holograms and the color image sensor; generating a pixel super-resolved hologram of the sample using the plurality of low resolution holographic images obtained by simultaneous illumination of the sample by light from multiple wavelengths or colors; and generating de-multiplexed pixel super-resolved 

A further prior art of record, Ozcan (US-PGPUB 2012/0248292), discloses wherein the illuminated sample casts sample holograms on the color image sensor and wherein the plurality of low resolution holographic images are obtained by relative x, y, and z directional shifts between sample holograms and the color image sensor, (see at least: Par. 0060, the multiple lower-resolution holograms are obtained by slight x, y, and z displacements of sample 14 relative to image sensor 16); and generating a pixel super-resolved hologram of the sample using the plurality of low resolution holographic images, (see at least: Pars. 0053-0054); but fails to teach or suggest, either alone or in combination with the other cited references, the generating de-multiplexed pixel super-resolved holograms at individual wavelengths or colors using the pixel super-resolved hologram obtained from the simultaneous illumination of the sample.

Another prior art of record, Ozcan (US-PUB 2013/0280752), discloses generating a pixel super-resolved hologram of the sample using the plurality of low resolution holographic images obtained by simultaneous illumination of the sample by light from multiple wavelengths or colors, (see at least: Par. 0104); but fails to teach or suggest, either alone or in combination with the other cited references, the generating de-multiplexed pixel super-resolved holograms at individual wavelengths or colors using the pixel super-resolved hologram obtained from the simultaneous illumination of the sample.



Regarding claim 34, claim 34 recites substantially similar limitation as set forth in claim 23, as stated above. As such, claim 34 is in condition for allowance for at least similar reasons.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
Yang et al, (US-PGPUB 2016/0011564), discloses processing of wavelength 
division multiplexed (WDM) signals, in particular for optical switches
Yamauchi et al, (US-PGPUB 2007/0183011), discloses reconstructing multi-
image type hologram with one 3D image changing over to another.
Ozcan et al, (US-PGPUB 2014/0300696), discloses an imaging system for 
imaging and analysis of small particles such as cells, organelles, cellular particles and the like.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/21/2022